

117 HR 36 IH: To repeal the National Voter Registration Act of 1993.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 36IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo repeal the National Voter Registration Act of 1993.1.Repeal of National Voter Registration Act of 1993The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is repealed.